In a matrimonial action, the defendant husband appeals from so much of a judgment of the Supreme Court, Nassau County (Oppido, J.), dated February 27, 1980, as, upon granting the parties a dual divorce, awarded plaintiff alimony in the sum of $25 per week. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, the second decretal paragraph is deleted and plaintiff’s application for alimony is denied. Once the court granted the parties a dual divorce, the award of alimony to the plaintiff was improper (see Domestic Relations Law, § 236; Galietti v Galietti, 75 AD2d 613; De Marinis v De Marinis, 74 AD2d 815; Fomenko v Fomenko, 50 AD2d 712). We note that plaintiff has not appeared. Hopkins, J.P., Gibbons, O’Connor and Thompson, JJ., concur.